Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Michael Allen Coker, Appellant                       Appeal from the 8th District Court of
                                                     Hopkins County, Texas (Tr. Ct. No.
No. 06-20-00082-CR        v.                         1927358).         Memorandum        Opinion
                                                     delivered by Justice Burgess, Chief Justice
The State of Texas, Appellee                         Morriss and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find that the motion of the appellant to
dismiss the appeal should be granted. Therefore, we dismiss the appeal.
       We note that the appellant, Michael Allen Coker, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.



                                                     RENDERED SEPTEMBER 30, 2020
                                                     BY ORDER OF THE COURT
                                                     JOSH R. MORRISS, III
                                                     CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk